Title: To James Madison from George W. Erving, 6 October 1814
From: Erving, George W.
To: Madison, James


        
          Private
          Dear Sir
          Paris Oct. 6. 1814
        
        On the 23d of September I received a despatch from the secretary of State inclosing the commission to Madrid with which you have been pleased to honor me. I am extremely sensible Sir to this new proof of your confidence, & shall use every effort to render myself worthy of it.
        I took the liberty of submitting to you on the 11th July some speculations respecting the then state of affairs in spain, some conjectures as to what might probably result from it, & some suggestions, if not information, as to our relations with that country: since that date I have not perceived any change for the better as to interior concerns there, but on the contrary; & a subsequent letter from the friend alluded to in mine to you (who is the duke of Osuna) still confirms the idea which he before gave me as to the ill humour of that government with regard to us; he is not to be sure a professed politician, he confesses it, but he says, “what I know is that there is war between you & us.” I had been assured by Mr Onis’s son (secretary to the spanish legation at Berlin) who was lately here, that his father had received new credentials, but I perceive by Mr Monroe’s letter that it is not so, or if so, that Mr Onis has not presented them, & thus naturally my apprehensions are strengthened.
        In this state of things after consulting with Mr Crawford, I concluded to write to the spanish secretary for foreign affairs (the Duke of St. Carlos) for passports; and on the same grounds have thought it adviseable that we shoud observe an entire reserve with respect to the appointment ’till the passports arrive. The sending for passports was still more proper, because there is not actually a spanish minister here; Mr Labrador on departing for Vienna did not leave a chargé d’affaires; had Mr Labrador remained here, yet I very much doubt whether he woud have given a passport without first consulting his government, less probable is it that the local authorities on the frontiers woud venture to do so, and as to penetrating to Madrid without formal passports, that I presume to be impossible in the

actual state of spain, or if it were possible, that it ought not to be done. I subsequently learnt that the new dutch minister to Madrid had also written to the duke of San Carlos for passports, & he is actually at Bayonne waiting for them. Apart then from the necessity of the case, the step which I have taken appeared to me indispensable to the dignity of our government, which in spain more than any where shoud be jealously attended to, and a precaution of some importance in relation to general politicks, & at home as well as abroad; I hope therefore Sir that it may meet with your approbation: nor can I think that any thing will be lost by delay, on the contrary were I not under such express orders to go, I shoud consider it prudent, seeing that it is the universal opinion that spain is on the eve of some great change, still to form pretexts for delaying my departure. It is difficult to say when that country was well governed, but surely the Exhibition of ineptitude, bigotry & tyranny which it now presents has no parallel.
        Nothing is mentioned in Mr Monroes letters to me respecting a secretary, & I therefore hope that one has not yet been appointed; shoud you conclude Sir to make such an appointment, permit me to sollicit that Frederick Lewis (who served me at Copenhagen) may have the preference; or if there shoud be any objection to him allow me to recommend that Thomas Barlow may be sent. I am the more induced to take this liberty, because I know that you also are of opinion, that it is absolutely essential to the proper & easy conduct of publick business, that the secretary shoud have the entire confidence of his chief, and I know no other than these two individuals, who are capacitated for the office, & in whom I coud have such confidence.
        Amongst Mr Barlows secret papers I found the private letters from you of Novr. 11. 1811. of 25 Feby. 1812 & 11 Augt. 1812. These I thought it proper to put apart, and had intended to deliver them to you myself, having made my arrangements to return home with Messrs Gallatin & Clay & Bayard; I intend this letter to go by them & the opportunity being so free from all risque, I herewith inclose the letters specified, whatever other papers of a private nature were likely to be useful to Mr Crawford, I have some time since given to him. With the most sincere & respectful attachment Dear Sir your very faithl & obt St
        
          George W Erving
        
        
          
            
              PS
              October 12th 1814
            
          
          Not to pass my letter to the Duke of San Carlos thro’ the common post, I inclosed it to an acquaintance member of the council at Madrid, at the same time making friendly communications of my appointment to the Popes noncio & to the minister of Austria, ancient colleagues with whom I always lived in great harmony.
          
          The famous apology of Escoiquiz has just been published here, I take the liberty of sending you a copy. To justify his confidence in the views of the emperor, he has been obliged to give a correct statement of the magnanimous policy of that conqueror towards his enemies; the book therefore will not probably be soon translated into English.
          Some time since the celebrated Doctor Bollman arrived here, he called on me & many part of his conversation led me to suspect that he might have objects in view not favorable to a peace with England: I communicated my apprehensions to Mr Crawford, & these have been quite confirmed in my mind by such circumstances as I have subsequently learnt respecting him thro’ indirect means. What he told me himself was that he had a conversation with the english ministers in London, in which he demonstrated to them the impolicy of carrying on the war, that all parties in America woud unite in a vigorous resistance &c &c, and that he made such an impression on their minds that they begged him to see Lord Castlereigh who was then here on his way to Vienna & gave him letters for that minister: B.—in his conversation with me mixed with this relation abundant censure of our government, & a despondent view of our affairs. On these his opinions I observed to him, that if he had said as much to the english ministers he must surely have counteracted thereby the principal & laudable object which he had in view; he was not disconcerted by this observation, but assured me with great seriousness that he had wholly abstained from any such remarks in his conversation with them. He afterwards told Lafayette that he had called on me because he understood that I was a friend of Col. Burrs, (I had caused that to be intimated to him) he said further to Lafayette that if the war went on all the talents of the country must be called out without distinction as to men or party, & that Burr must play a great roll. What I otherwise know, is that in a letter brought by him from Burr to one of his friends here, one who I believe assisted him when he was here, Burr says, he will communicate to you his plan which will astonish you & in which you may be able to assist him: that he has obtained thro the means of Madame de Stael & others letters for many of the principal personages now at the congress of Vienna, and that he is on the point of departure for that place. Lord Castlereigh had left this previous to B’s arrival, had the object of this latter been simply to make an impression on the mind of the former favorable to peace, he shoud have hurried after him, lest during his delay here the negotiations might be broken up as they were momentarily threatning to do, hence I conclude that he felt very confident that he shoud have ample time for his business here whatever it was (all I know of this is that he saw Tallyrand) and I cannot help connecting the very curious retraction of the english ministers at Ghent of their first & grand ultimatum & the subsequent delays with the interview between B. & the ministers in London; I think that it was on

the 1st Sep. that he had that interview, & I have no doubt but that the ultimatum was shewn to him & that he disapproved of it.
          The English will be able to give at Vienna whatever impression they please with regard to our affairs; I have wished Mr Crawford to urge Mr Adams to go there, he will probably induce him at least to write the truth to the Emperor Alexander.
          
            G. W. E
          
        
      